                  Case 21-10918-CTG             Doc 409        Filed 09/09/21        Page 1 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )      Chapter 11
                                                                   )
    ALEX AND ANI, LLC, et al.,1                                    )      Case No. 21-10918 (CTG)
                                                                   )
                                      Debtors.                     )      (Jointly Administered)
                                                                   )

                 SECOND SUPPLEMENTAL DECLARATION OF
             JOSHUA A. SUSSBERG IN SUPPORT OF THE DEBTORS’
            APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING
        THE RETENTION AND EMPLOYMENT OF KIRKLAND & ELLIS LLP
       AND KIRKLAND & ELLIS INTERNATIONAL LLP AS ATTORNEYS FOR
    THE DEBTORS AND DEBTORS IN POSSESSION EFFECTIVE AS OF JUNE 9, 2021

             I, Joshua A. Sussberg, being duly sworn, state the following under penalty of perjury:

             1.     I am the president of Joshua A. Sussberg, P.C., a partner of the law firm of Kirkland

& Ellis LLP, located at 601 Lexington Avenue, New York, New York 10022, and a partner of

Kirkland & Ellis International, LLP (together with Kirkland & Ellis LLP, collectively,

“Kirkland”). I am one of the lead attorneys from Kirkland working on the above-captioned chapter

11 cases. I am a member in good standing of the Bar of the State of New York, and I have been

admitted to practice in New York State Court, and I have been admitted pro hac vice in the United

States Bankruptcy Court for the District of Delaware. There are no disciplinary proceedings

pending against me.

             2.     On June 9, 2021, each of the above-captioned debtors and debtors in possession

filed a petition in the United States Bankruptcy Court for the District of Delaware under chapter 11


1     The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective federal
      tax identification numbers, are as follows: Alex and Ani, LLC (8360); A and A Shareholding, Co., LLC (7939 );
      Alex and Ani International, LLC (2247); Alex and Ani Retail, LLC (1227); Alex and Ani Assembly, LLC (3215);
      Alex and Ani California, LLC (6368); Alex and Ani Canada, LLC (3317); Alex and Ani Puerto Rico, LLC (1477);
      and Alex and Ani South Seas, LLC (8592). The Debtors’ headquarters and mailing address is: 10 Briggs Drive,
      East Greenwich, RI 02818.
               Case 21-10918-CTG              Doc 409        Filed 09/09/21        Page 2 of 18




of title 11 of the United States Code. On June 28, 2021, the Debtors filed the Debtors’ Application

for Entry of an Order Authorizing the Retention and Employment of Kirkland & Ellis LLP and

Kirkland & Ellis International LLP as Attorneys for the Debtors and Debtors in Possession

Effective as of June 9, 2021 [Docket No. 130] (the “Application”)2 pursuant to sections 327(a) and

330 of the Bankruptcy Code, rules 2014(a) and 2016 of the Bankruptcy Rules, and the Local Rules.

        3.       In support of the Application, the Debtors filed the Declaration of Joshua A.

Sussberg in Support of the Debtors’ Application for Entry of an Order Authorizing the Retention

and Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for

the Debtors and Debtors in Possession Effective as of June 9, 2021, which was attached to the

Application as Exhibit B [Docket No. 130, Ex. B.] (the “Original Declaration”). On July 15,

2021, the Debtors filed the Supplemental Declaration of Joshua A. Sussberg in Support of the

Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of Kirkland

& Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the Debtors and Debtors in

Possession Effective as of June 9, 2021 [Docket No. 203] (the “First Supplemental Declaration,”

and together with the Original Declaration, the “Prior Declarations”). On July 15, 2021, the Court

entered the Order Authorizing the Retention and Employment of Kirkland & Ellis LLP and

Kirkland & Ellis International LLP as Attorneys for the Debtors and Debtors in Possession

Effective as of June 9, 2021 [Docket No. 209].

        4.       I submit this supplemental declaration (this “Second Supplemental Declaration”)

to supplement the disclosures set forth in the Prior Declarations in accordance with Bankruptcy

Rules 2014(a) and 2016(b). Except as otherwise indicated herein, all facts stated in this Second

Supplemental Declaration are based on my personal knowledge of Kirkland’s operations and


2   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.



                                                         2
               Case 21-10918-CTG                Doc 409        Filed 09/09/21         Page 3 of 18




finances, information learned from my review of relevant documents, and information supplied to

me by Kirkland’s partners or employees. If called upon to testify, I could and would testify on

that basis.

                                             Additional Disclosures

        5.        As set forth in the Prior Declarations and herein, Kirkland may in the past have

represented, currently may represent, and may in the future represent certain of the Debtors’

creditors, equity security holders, or other parties in interest in ongoing matters unrelated to the

Debtors and these chapter 11 cases. None of the representations described herein or set forth on

Schedule 2 are materially adverse to the interests of the Debtors’ estates. Moreover, pursuant to

section 327(c) of the Bankruptcy Code, Kirkland is not disqualified from acting as the Debtors’

counsel merely because it represents certain of the Debtors’ creditors, equity security holders, or

other parties in interest in matters unrelated to these chapter 11 cases.

        6.        Kirkland has searched its electronic database of representations for connections to

parties in interest in these chapter 11 cases.                 Certain connections were disclosed in the

Prior Declarations. In addition to the entities searched and disclosed in the Prior Declarations,

Kirkland has searched its electronic database for the entities listed on Schedule 1, attached hereto.

Kirkland will update its disclosures as necessary and when Kirkland becomes aware of material

information. The following is a list of the additional categories that Kirkland has searched:3

                             Schedule         Category
                             1(a)             Contract Counterparties
                             1(b)             Notices of Appearance/Pro Hac Vices
                             1(c)             Ordinary Course Professionals
                             1(d)             Sale Parties
                             1(e)             Taxing Authorities

3   Kirkland’s inclusion of parties in the following schedules is solely to illustrate Kirkland’s conflict search process
    and is not an admission that any party has a valid claim against the Debtors or that any party properly belongs in
    the schedules or has a claim or legal relationship to the Debtors of the nature described in the schedules.



                                                           3
               Case 21-10918-CTG                Doc 409        Filed 09/09/21         Page 4 of 18




                             1(f)             Vendors

        7.        I have included the results of Kirkland’s conflicts searches of the above-listed

entities on Schedule 2 to this Second Supplemental Declaration.4 In addition, Kirkland re-ran

searches in its electronic database for the entities that were previously reviewed in the Prior

Declarations. The entities that were re-ran are listed on Schedule 3. All current and prior

representations of the parties identified on Schedules 2 and 3 are in matters unrelated to the

Debtors and these chapter 11 cases.

        8.        The Debtors are parties to non-disclosure agreements with certain potential bidders

(the “Confidential Parties”) that contractually obligate the Debtors to maintain the confidentiality

of the identities of the Confidential Parties. Due to the potential for litigation and remedies that

the Confidential Parties may be entitled to seek if the Debtors breach the non-disclosure

agreements, it is imperative that the identities of the Confidential Parties remain confidential. The

Debtors will disclose to the U.S. Trustee and counsel to the Committee the identities of the

Confidential Parties and Kirkland’s connections to such Confidential Parties (including whether

such parties are current clients on wholly unrelated matters), and Kirkland believes such disclosure

is sufficient and reasonable under the circumstances and at this time. The Debtors are also filing

under seal a version of this Declaration that contains a schedule of the Confidential Parties and

Kirkland’s connections to such Confidential Parties. For the avoidance of doubt, Kirkland has not


4   As referenced in Schedule 2, the term “current client” means an entity listed as a client in Kirkland’s conflicts
    search system to whom time was posted in the 12 months preceding the Petition Date. As referenced in
    Schedule 2, the term “former client” means an entity listed as a client in Kirkland’s conflicts search system to
    whom time was posted between 12 and 36 months preceding the Petition Date. As referenced in Schedule 2, the
    term “closed client” means an entity listed as a client in Kirkland’s conflicts search system to whom time was
    posted in the 36 months preceding the Petition Date, but for which the client representation has been closed.
    Whether an actual client relationship exists can only be determined by reference to the documents governing
    Kirkland’s representation rather than its potential listing in Kirkland’s conflicts search system. The list generated
    from Kirkland’s conflicts search system is over-inclusive. As a general matter, Kirkland discloses connections
    with “former clients” or “closed clients” for whom time was posted in the last 36 months, but does not disclose
    connections if time was billed more than 36 months before the Petition Date.



                                                           4
             Case 21-10918-CTG           Doc 409      Filed 09/09/21     Page 5 of 18




and will not represent any of the Confidential Parties in connection with any matter in these chapter

11 cases.

       9.      One of the Confidential Parties and/or certain of its affiliates were potential bidders

for the Debtors’ assets. Such Confidential Party and certain of its affiliates are clients of Kirkland

and represented more than one percent of Kirkland’s fee receipts for the twelve-month period

ending on August 31, 2021. Kirkland did not represent such Confidential Party and/or any of its

affiliates in connection with the Debtors’ chapter 11 cases or in connection with such Confidential

Parties’ potential bid for the Debtors. I do not believe that any current or former representation of

such Confidential Party or its affiliates that are Kirkland clients precludes Kirkland from meeting

the disinterestedness standard under the Bankruptcy Code.

       10.     As disclosed on Schedule 2, Kirkland currently represents, and in the past has

represented, certain affiliates, subsidiaries, and entities associated with Deloitte (such affiliates,

subsidiaries, and entities, collectively “Deloitte”), one of the Debtors’ ordinary course

professionals. Kirkland’s current and prior representations of Deloitte have been in matters

unrelated to the Debtors or these chapter 11 cases. Kirkland has not represented, and will not

represent, Deloitte in connection with any matter in these chapter 11 cases during the pendency of

these chapter 11 cases. I do not believe that Kirkland’s current or prior representation of Deloitte

precludes Kirkland from meeting the disinterestedness standard under the Bankruptcy Code.

       11.     Based on the conflicts searches conducted to date and described in this Second

Supplemental Declaration and the Prior Declarations, to the best of my knowledge and insofar as

I have been able to ascertain, neither Kirkland nor any of its partners or associates has any

connection with the Debtors or any party in interest in the chapter 11 cases except as disclosed or

otherwise described in this Second Supplemental Declaration and in the Prior Declarations.




                                                  5
             Case 21-10918-CTG            Doc 409     Filed 09/09/21    Page 6 of 18




       12.     Generally, it is Kirkland’s policy to disclose entities in the capacity that they first

appear in a conflicts search.        For example, if an entity already has been disclosed in the

Prior Declarations in one capacity (e.g., a customer), and the entity appears in a subsequent

conflicts search in a different capacity (e.g., a vendor), Kirkland does not disclose the same entity

again in supplemental declarations, unless the circumstances are such in the latter capacity that

additional disclosure is required.

                          Affirmative Statement of Disinterestedness

       13.     Based on the conflicts search conducted to date and described herein, to the best of

my knowledge and insofar as I have been able to ascertain, (a) Kirkland is a “disinterested person”

within the meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of

the Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors’ estates,

and (b) Kirkland has no connection to the Debtors, their creditors, or other parties in interest,

except as may be disclosed herein.


                                [Remainder of page intentionally left blank]




                                                  6
             Case 21-10918-CTG         Doc 409        Filed 09/09/21   Page 7 of 18




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.

 Dated: September 9, 2021                           Respectfully submitted,

                                                  /s/ Joshua A. Sussberg
                                                 Joshua A. Sussberg
                                                 as President of Joshua A. Sussberg, P.C., as
                                                 Partner of Kirkland & Ellis LLP; and as Partner
                                                 of Kirkland & Ellis International LLP




                                                7
           Case 21-10918-CTG       Doc 409       Filed 09/09/21   Page 8 of 18




                                   SCHEDULE 1
                                   List of Schedules

Schedule   Category
1(a)       Contract Counterparties
1(b)       Notices of Appearance/Pro Hac Vices
1(c)       Ordinary Course Professionals
1(d)       Sale Parties
1(e)       Taxing Authorities
1(f)       Vendors
            Case 21-10918-CTG         Doc 409   Filed 09/09/21   Page 9 of 18




                                      SCHEDULE 1(a)
                                 Contract Counterparties

Collegiate Licensing Co. LLC
Forbes Co., The
Howard, Jaime
Life Insurance Co. of North America
Macerich Co., The
MLB Advanced Media LP
Person, Shannon
Simon Property Group Inc.
TM Partridge Creek Mall LP
Trademark Property Co.
TVO Mall Owner LLC
Universal Studios Licensing LLC
Witsen, Kelly
            Case 21-10918-CTG        Doc 409    Filed 09/09/21    Page 10 of 18




                                    SCHEDULE 1(b)
                           Notices of Appearance/Pro Hac Vicese

Bowie Central Appraisal District
Brookfield Properties Retail Inc.
Forbes Co., The
Fort Bend, County of (TX)
Galveston, County of (TX)
Grapevine, City of (TX)
Grapevine-Colleyville Independent School District
Harris, County of (TX)
Hays, County of (TX)
LC A&A Holdings Inc.
LC A&A Intermediate Investors LLC
Macerich Co., The
Montgomery, County of (TX)
Plaza del Caribe SE
Plaza las Americas Inc.
PREIT Services LLC
Simon Property Group Inc.
Wilmington Trust NA
           Case 21-10918-CTG      Doc 409   Filed 09/09/21   Page 11 of 18




                                 SCHEDULE 1(c)
                            Ordinary Course Professionals

Adler Pollock Sheehan PC
Anand & Anand
Blum Shapiro & Co. PC
Bodman PLC
Casner Edwards LLP
Chestnut Cambronne Attorneys at Law
Cohen Cleary PC
CPA Global Ltd.
CT Corp. Systems
Deloitte Touche Tohmatsu LLC
Gowling WLG Canada LLP
Hausfeld LLP
Humprey, Dick
KPMG LLP
Law Offices of F. Bryan Brice, Jr.
Sax LLP
Zumpano Patricios & Popok PLLC
        Case 21-10918-CTG   Doc 409   Filed 09/09/21   Page 12 of 18




                            SCHEDULE 1(d)
                              Sale Parties

[CONFIDENTIAL]
           Case 21-10918-CTG       Doc 409    Filed 09/09/21   Page 13 of 18




                                  SCHEDULE 1(e)
                                   Taxing Authorities

Brooklyn, Village of (IL)
Clear Creek ISD (TX), Tax Office
Davidson, County of (NC), County Clerk
Delaware, State of, Secretary of State
Greater Westfield Area Chamber of Commerce
Hillsborough, County of (FL), Tax Collector
Knoxville, City of (TN)
Macomb, County of (MI), Treasurer
Natick, Town of (MA)
New Jersey, State of
New York, City of (NY), Department of Finance, Finance Commissioner
Ohio, State of, Attorney General
San Juan, Municipality of (Puerto Rico)
Sarasota, City of (FL)
Southampton Chamber of Commerce Inc.
Washington, State of
            Case 21-10918-CTG        Doc 409      Filed 09/09/21   Page 14 of 18




                                     SCHEDULE 1(f)
                                             Vendors

A Day for Children                                 Global Facility Management & Construction
Abbott-Action Inc.                                     Inc.
Advanced Security Group Inc.                       Graficas Corona Je SA De CV
African American Women in Cinema                   Grand Council Ladies Oriental Shrine of
Aid Our Veterans                                       North America Foundation
Aisiling & Olivia Fun Run                          H2O Toronto
Alianza Laura Aponte Para La Paz Social            Halo Dance 4 Autism Foundation
    Inc.                                           Handy Foundation, The
Allied Fire Protection Inspection Services         Hoffman Elite Enterprises Ltd.
    Inc.                                           International Systems of America LLC
American Red Cross                                 Jacobacci & Partners SA
Ars Networking                                     Jamie Leigh Jones Foundation for Dual
Avon 39                                                Diagnosis of Chronic Illness
Bambora                                            Junior League of Pittsburgh
Bce Business Services LLC                          Just Speak Inc.
Boteon, Juliana                                    King of Prussia Associates Inc.
Caesura Youth Orchestra                            King of Prussia Business Improvement
Canadian Network of Women's Shelters &                 District
    Transition Houses                              Labs for Liberty
Capron Park Zoo                                    Lending Hearts & Hands Inc.
Central Maine Power Co.                            Leukemia & Lymphoma Society
Centros Sor Isolina Ferrer                         Leukemia & Lymphoma Society, The
Certified Retail Solutions                         Lighten Creative Marketing Group
ChemArt Co.                                        Little Falls Media LLC
Cherry Hill Board of Education                     LogMeIn Inc.
Ching Farm Rescue                                  Lyncrest Elementary School PTO
D. Augustus Straker Bar Association                Macomb Community Drug Courts Inc.
Dancing Saved My Life                              Maine Cancer Foundation
Destination Dino Liam Inc.                         Massachusetts Veterinary Medical
Dress for Success Greater Orlando                      Association Stray Animal Fund Inc.
Duquesne University Delta Zeta Society             Mcdonald Hopkins LLC
Durga Tree International                           Miller Advertising Agency Inc.
Eaglethon at American University                   Mr. Rooter Plumbing of Delaware &
East Providence High School Band                       Salisbury
Endicia                                            NAMI Sacramento
Estrada, George                                    New England Environmental & Consulting
Expivi Inc.                                        Northeast High School
Familes for Encore Entries                         Northeast Trailer Remarketing Corp.
Freehold, Town of (NJ), Fire Bureau                Nuance Group AG, The
Girl Scouts of Citrus Council Inc.                 Ocean State Disposal
Girls Win Inc.                                     One Entertainment Group LLC
                                                   Operation Buddy Rescue Cats & Kittens
              Case 21-10918-CTG      Doc 409   Filed 09/09/21   Page 15 of 18




Our Hearts Beat For Scarlett Foundation
    Inc.
Palm Beach, City (FL), Gardens Business
    Services Division
Palo Alto, City of (CA), False Alarm
    Reduction Program
PAWS of Rochester
Phi Mu Foundation
Pro Portsmouth Inc.
Richardson, Sonja
Rising American Indian Nations
Rocket Jewelry Box Inc.
Sage Software Inc.
Sandgate Womens Shelter of York Region
    Inc.
Sarasota, County of (FL), Veterans Services,
    Veterans Commission
Saratoga Regional YMCA
Sharon Randolph Foundation
Sigma Sigma Sigma
Six Consulting LLC
Smartsheet Inc.
Somers, Christopher
South Florida Wildlife Center, The
Square One Older Adult Centre
St. Jude Children's Research Hospital Inc.
St. Louis College of Pharmacy
Statewide Fire Protection Co.
Street Angel Project Inc.
Substantial Brand Ltd Co.
Ten Lives Club Galleria
Tragic Is Magic Scholarship Fund
University of Massachussetts, Trademark &
    Licensing Administration
University of Pittsburgh
University of Pittsburgh Law Student Bar
    Association
V Palm Springs
Vineland PTA
Water.Org University of Toronto Chapter
William Patterson University Cheerleading
Wilson 150 Worth LLC
Youth for the Fight
Zebrafish Labs Inc.




KE 79986757
         Case 21-10918-CTG     Doc 409   Filed 09/09/21    Page 16 of 18




                               SCHEDULE 2

                                 Name of Entity and/or Affiliate of
    Name of Entity Searched                                            Status
                                   Entity, that is a K&E Client
American Red Cross               American Red Cross of Greater         Closed
                                   Chicago
Confidential                     Confidential                          Current
                                 Confidential                          Former
                                 Confidential                          Current
                                 Confidential                          Current
                                 Confidential                          Current
                                 Confidential                          Current
                                 Confidential                          Current
                                 Confidential                          Closed
                                 Confidential                          Current

                                 Confidential                          Current

                                 Confidential                          Current
                                 Confidential                          Former
                                 Confidential                          Current
                                 Confidential                          Current
                                 Confidential                          Current
                                 Confidential                          Current
Confidential                     Confidential                          Current

Confidential                     Confidential                          Closed
                                 Confidential                          Closed
                                 Confidential                          Current
Deloitte Touche Tohmatsu LLC     Deloitte Consulting LLP               Current
                                 Deloitte LLP                          Current
                                 Deloitte Tax LLP                      Current
                                 Deloitte USA LLP                      Current
Confidential                     Confidential                          Closed
                                 Confidential                          Current
                                 Confidential                          Current
                                 Confidential                          Closed
                                 Confidential                          Current
         Case 21-10918-CTG    Doc 409       Filed 09/09/21   Page 17 of 18




                                Name of Entity and/or Affiliate of
    Name of Entity Searched                                              Status
                                  Entity, that is a K&E Client
                                Confidential                             Current

                                Confidential                             Current

                                Confidential                             Closed

                                Confidential                             Closed
                                Confidential                             Current
                                Confidential                             Current
                                Confidential                             Current
                                Confidential                             Current
                                Confidential                             Current
                                Confidential                             Current
                                Confidential                             Current
                                Confidential                             Current
                                Confidential                             Current
                                Confidential                             Current
Confidential                    Confidential                             Current
Confidential                    Confidential                             Current
                                Confidential                             Current
                                Confidential                             Current
                                Confidential                             Current
                                Confidential                             Current
                                Confidential                             Former

TM Partridge Creek Mall LP      Jones Lang LaSalle Income                Current
                                   Property Trust, Inc.
                                LaSalle Investment Management /          Current
                                   Jones Lang LaSalle Group




                                        2
          Case 21-10918-CTG         Doc 409   Filed 09/09/21    Page 18 of 18




                                    SCHEDULE 3

                                      Name of Entity and/or Affiliate of
     Name of Entity Searched                                                Status
                                        Entity, that is a K&E Client
Ala Moana Center                      Oaktree ATI Investors LP              Current
Beachwood Place Mall LLC              Oaktree Power Opportunities Fund      Current
                                         IV (Parallel) LP
Brookfield                            Oaktree Power Opportunities Fund      Current
                                         IV LP
Brookfield Properties Retail Inc.
Christiana Mall LLC
Fashion Show Mall LLC
Glendale Galleria, The
Glendale Galleria, The
Glendale I Mall Associates
Glendale I Mall Associates
Grand Canal Shops II LLC
Kenwood Mall LLC
Kenwood Towne Center
Mayfair Mall LLC
Natick Mall LLC
Oakbrook Shopping Center LLC
Oakbrook Urban Venture LP
Perimeter Mall LLC
Towson Town Center LLC
Water Tower Joint Venture
Whalers Village
WV Sub LLC
Fermata Partners LLC                  TPG Global Infrastructure Partners    Current
                                         LP
LogMeIn Inc.                          Concorde Midco Limited                Current
PayFactors Group LLC
New England Label Inc.                Resource Label Group LLC              Current
                                      RLG Parent L.P.                       Current
Special Olympics Inc.                 Special Olympics Massachusetts        Current
Xcellence Inc.                        GI Valet Acquisition Inc.             Current
                                      GI Valet Parent Inc.                  Current
                                      GI Valet Topco LP                     Current
                                      Travis R. Pearson                     Current
